Citation Nr: 0018673	
Decision Date: 07/17/00    Archive Date: 07/25/00

DOCKET NO.  98-08 633A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	New York Division of Veterans' 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Ehrman, Counsel


INTRODUCTION

The veteran had active military service from February 1969 to 
December 1971, which included a tour of duty in the Republic 
of Vietnam from September 11, 1969, to December 11, 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1997 rating decision of the 
RO, which, among other actions from which no appeal was 
initiated, denied a claim of service connection for PTSD.  


FINDING OF FACT

The veteran has PTSD that is attributable to in-service 
experiences.  


CONCLUSION OF LAW

The veteran has PTSD that is the result of disease or injury 
incurred during active wartime service.  38 U.S.C.A. §§ 1110, 
5107(a) (West 1991); 38 C.F.R. §§ 3.303, 3.304(f) (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

The threshold question to be answered is whether the veteran 
has presented a well-grounded claim.  38 U.S.C.A. § 5107 
(West 1991); Gilbert v. Derwinski, 1 Vet.App. 49 (1990).  A 
well-grounded claim is defined as a "plausible claim, one 
which is meritorious on its own or capable of 
substantiation."  Murphy v. Derwinski, 1 Vet.App. 78, 81 
(1990).  Section 5107 provides that the claimant's submission 
of a well-grounded claim gives rise to VA's duty to assist 
and then to adjudicate the claim.  In short, VA is not 
required to adjudicate a claim until after the veteran has 
met this initial burden of submitting a well-grounded one.  

In the veteran's case, evidence has been submitted in the 
form of recent VA treatment records showing a diagnosis of 
PTSD.  These records include a diagnosis of PTSD on VA 
examination in November 1996, as well as several statements 
from his psychiatric counselor, dated in February 1998 and 
August 1998.  These records include references to traumatic 
incidents claimed to have been experienced by the veteran 
during his military service.  A reasonable inference which 
may be drawn from reading such reports is that the veteran's 
diagnosis of PTSD is based on the stressors which reportedly 
occurred during the veteran's military service.  This is the 
kind of evidence which makes a claim of service connection 
well grounded.  In other words, given the diagnosis which 
appears to be based on the veteran's recitation of military 
experiences, his claim is a plausible one.  Gaines v. West, 
11 Vet. App. 353 (1998).  

The provisions of 38 C.F.R. § 3.304(f) require not only that 
there be a diagnosis of PTSD which is medically linked to an 
in-service stressor, but that there be credible supporting 
evidence that the claimed in-service stressor actually 
occurred.  § 3.304(f).  If the claimed stressor is not combat 
related, a veteran's lay testimony is not sufficient to 
establish the occurrence of the stressor and must be 
corroborated by credible supporting evidence.  Cohen v. 
Brown, 10 Vet. App 128 (1997); Gaines, supra.  

In various statements submitted during the course of the 
veteran's appeal, he described, in general terms, stressful 
events which he experienced while he was serving in Vietnam.  
The veteran served in Vietnam from September 11, 1969, to 
December 11, 1969.  During this time, his military 
occupational specialty, or principal duty, was as a vehicle 
mechanic, and a heavy vehicle driver.  The veteran asserts 
that he also was regularly assigned to perform perimeter 
guard duty during this time, mostly at night.  

The veteran, in written statements of October and November 
1996, and at his personal hearing in October 1998, described 
incidents which, he asserts, support his diagnosis of PTSD.  
The first stressor was his being subject to rocket, mortar, 
and small arms fire from the enemy while on perimeter guard 
duty.  The veteran recalled that on one occasion a fellow 
soldier, whose name the veteran could not recall, was killed.  
The second stressor was his being assaulted at gun-point by a 
fellow soldier in November 1969.  This soldier was reportedly 
known by the nick-name "Red," and threatened to kill the 
veteran.  However, after the incident, this soldier was 
reassigned, and the veteran had no more contact with him.  
The veteran indicated that these experiences occurred while 
he was at a base camp called Dau Tieng.

Given the diagnosis of record which has been based on the 
veteran's account of in-service experiences, the critical 
issue on appeal is whether there exists credible supporting 
evidence that an in-service stressor actually occurred.  See 
Cohen, 10 Vet.App. at 139-142.  Although the record does not 
show that the veteran engaged in combat with the enemy, 
evidence has been obtained showing that Dau Tieng was the 
subject of rocket, mortar, and small arms attacks during the 
time that the veteran was there.  On at least two occasions, 
one in November and one in December 1969, reports were made 
of incoming rounds at nighttime, just as the veteran 
reported.  

The available evidence does not specifically name the veteran 
as being involved in a defense against the mortar, rocket, 
and small arms attacks, the unit reports do in fact 
corroborate the veteran's account of these attacks.  This 
evidence reveals a version of events which, when viewed most 
favorably to the veteran, could support his account of 
events.  That a vehicle maintenance soldier would participate 
in perimeter guard duty along with others stationed at a base 
camp is a valid inference to be drawn, especially in an 
instance where the base was situated such as to be the 
subject of regular attack.  The reports showing such attacks 
is evidence of this point.

Since corroboration of every detail, including the veteran's 
own personal participation is not required, see Suozzi v. 
Brown, 10 Vet. App. 307 (1997), the Board finds that the 
evidence confirming the veteran's account of attacks on Dau 
Tieng, including attacks that resulted in casualties, 
satisfies the requirement that credible supporting evidence 
be presented to show that an in-service stressor occurred.  
Consequently, in light of the diagnoses of PTSD which were 
made, at least in part on the basis of the veteran's exposure 
to such attacks, and because such attacks on Dau Tieng have 
been demonstrated as the veteran has indicated, the Board 
finds that the provisions of 38 C.F.R. § 3.304(f) have been 
met.  With resolution of reasonable doubt in the veteran's 
favor, a grant of service connection is warranted.  


ORDER

The claim of service connection for PTSD is granted.  



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

 

